On Rehearing

ALMON, Justice.
The opinion issued by this Court on March 6,1981, is withdrawn, and this memorandum opinion is substituted therefor. The application for rehearing is overruled.
The judgment of the Court of Criminal Appeals, 407 So.2d 848, is reversed, and the cause is remanded to that court for *854reconsideration consistent with this Court’s opinion in Beck v. State, 396 So.2d 645 (Ala.1980).
ON REHEARING, APPLICATION FOR REHEARING OVERRULED; ORIGINAL OPINION WITHDRAWN: REVERSED AND REMANDED WITH DIRECTIONS.
All the Justices concur.
On remand, Ala.Cr.App., 407 So.2d 854, writ denied, Ala., 407 So.2d 854.